UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4695


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALLEN VAN BRITT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00101-LHT-1)


Submitted:    June 12, 2009                   Decided:   July 2, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allen Van Britt pled guilty pursuant to a written plea

agreement to conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                       Britt

was sentenced to 115 months’ imprisonment.                Finding no error, we

affirm.

            Counsel      filed    a     brief     pursuant     to       Anders    v.

California, 386 U.S. 738 (1967), in which he asserts there are

no   meritorious     issues     for    appeal   but    questions      whether    the

district    court     properly    applied       U.S.     Sentencing     Guidelines

Manual    (“USSG”)    § 2D1.1(b)(1)      (2007).         Additionally,       counsel

contends that Britt’s sentence is unreasonable because it is

disparate to the sentences of other involved defendants.                       Britt

was notified of his right to file a pro se supplemental brief,

but he did not do so.            The Government elected not to file a

responsive brief.

            When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in   conjunction    with    the    factors    set    forth    in   18   U.S.C.

§ 3553(a) (2006).        Gall v. United States, 128 S. Ct. 586, 596

(2007).     Appellate review of a district court’s imposition of a

sentence,     “whether    inside,       just    outside,     or     significantly

outside the Guidelines range,” is for abuse of discretion.                       Id.

at 591.

                                         2
              The district court followed the necessary procedural

steps in sentencing Britt, appropriately treating the Guidelines

as advisory, properly calculating and considering the applicable

Guidelines range, and referencing § 3553(a).                             Furthermore, the

court considered the Government’s assertion that Britt provided

substantial assistance by truthfully detailing “his role in the

conspiracy        and   the    roles     of    others      within    the     conspiracy.”

Because of his substantial assistance, Britt was sentenced by

the district court below the statutory mandatory minimum, see 21

U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2009) (prescribing

ten-year minimum for cases involving fifty grams or more of a

mixture      or     substance       containing         a     detectable       amount       of

methamphetamine         and    a   prior      felony    drug      conviction),       to   115

months.

             Counsel,         however,     contends        that    the    district    court

erred in its application of USSG § 2D1.1(b)(1).                            When reviewing

the district court’s application of the Sentencing Guidelines,

we review findings of fact for clear error and questions of law

de novo.      United States v. Layton, 564 F.3d 330, 334 (4th Cir.

2009).      Section 2D1.1(b)(1) provides for a two-level enhancement

if   the    defendant     possessed        a       dangerous      weapon,    including       a

firearm,     in    connection       with      the    offense.        This    “enhancement

. . .      reflects     the     increased       danger      of    violence     when       drug

traffickers possess weapons” and “should be applied . . . unless

                                               3
it is clearly improbable that the weapon was connected with the

offense.”        USSG § 2D1.1, comment. (n.3).                   Application of the

enhancement does not “require[] proof of precisely concurrent

acts, for example, gun in hand while in the act of storing drugs

. . . .”     United States v. Johnson, 943 F.2d 383, 386 (4th Cir.

1991) (per curiam).             Moreover, when the offense committed is

conspiracy, § 2D1.1(b)(1) may be established by a showing that

“the weapon [was] discovered in a place where the conspiracy was

carried out or furthered.”                United States v. Apple, 962 F.2d

335, 338 (4th Cir. 1992).

            The firearm at issue was discovered hidden under a

mattress    in    Britt’s      bedroom.        Prior   to   the       arrival   of   law

enforcement officers, Britt stated that he and other members of

the    conspiracy       were    in   his   bedroom     “weighing          out   drugs.”

Britt’s assertion that the firearm belonged to another involved

defendant is irrelevant as the weapon was clearly present in a

place where the object of the conspiracy was being furthered.

Thus, based on these facts, the firearm enhancement was properly

applied.

            Counsel’s         disparate    sentence     argument          likewise   is

unavailing as we have previously rejected such a contention,

stating that “‘the kind of “disparity” with which § 3553(a)(6)

is    concerned    is    an    unjustified     difference        across    judges    (or

districts)    rather      than    among    defendants       to    a   single    case.’”

                                           4
United    States    v.    Pyles,         482   F.3d    282,    290      (4th    Cir.    2007)

(quoting United States v. Boscarino, 437 F.3d 634, 638 (7th Cir.

2006)),    vacated       on   other        grounds,     128        S.   Ct.    865     (2008)

(vacating for consideration in light of Gall).                                 As there is

nothing in the joint appendix to suggest that Britt’s sentence

is   disparate     among      the    broader       scope      of    similarly        situated

defendants, we conclude the district court did not abuse its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right      to    petition     the    Supreme      Court       of   the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                      Counsel’s motion must state

that a copy thereof was served on the client.                           We dispense with

oral   argument      because        the    facts      and     legal     contentions         are

adequately       presented     in    the       materials      before     the     court      and

argument would not aid in the decisional process.

                                                                                     AFFIRMED




                                               5